[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 624 
This is a suit by Lucile Rich, a minor 20 years of age, by her next friend, L. E. Rich, against the Ruffin Coal  Transfer Company, a corporation, to recover damages for personal injuries sustained by her, alleged to have been caused by a truck, which was being operated by an agent or servant of the defendant, striking the automobile in which she was riding and knocking or pushing it in front of an approaching street car, by which it was struck. There was only one count in the complaint. It was amended by the plaintiff. Demurrers to it were overruled by the court. The defendant pleaded in short by consent general issue, contributory negligence, and assumption of risk, with leave to give in evidence any defense matter as if well pleaded with leave to plaintiff to give in evidence any matter, which, if well pleaded, would be admissible in reply to the defensive matter. The cause was tried by a jury. They returned a verdict in favor of the plaintiff, and from a judgment of the court thereon, this appeal is prosecuted by the defendant.
Was the complaint, containing one count as it was amended, subject to the demurrers of the defendant? No objection can be allowed for defect of form, if facts are so presented that a material issue in law or fact can be taken by the adverse party thereon. Section 9457, Code of 1923.
The complaint, as amended, avers the time as, to wit, November 2, 1923, and the *Page 625 
place of the occurrence of the injury in the following words:
"Along Second avenue, at or near Fourth street, in the city of Birmingham, Jefferson county, Ala."
The defendant, by its agent or servant, was operating a truck there, and plaintiff was riding in an automobile there at the time of the injury, as appears from this amended complaint. The time and place of the occurrence are averred with sufficient certainty and definiteness to put the defendant on notice thereof. B. R. L.  P. Co. v. Moore, 148 Ala. 115, headnote 2,42 So. 1024; Western Ry. of Ala. v. Mitchell, 148 Ala. 35,41 So. 427.
It avers plaintiff was riding in an automobile, "and defendant, by its agent or servant, was operating an automobile truck along Second avenue, * * * in city of Birmingham." An avenue or street in a city is a public highway. Forgy v. Rutledge, 167 Ky. 182, 180 S.W. 90; B. R. L.  P. Co. v. Fox,174 Ala. 657, 56 So. 1013. It sufficiently appears that the accident happened upon an avenue in the city of Birmingham, and neither plaintiff nor defendant was a trespasser, and each had a right to be there. It was the duty of each not to negligently injure the other as they used the avenue. B. R. L.  P. Co. v. Fox, 174 Ala. 657, 56 So. 1013; Louis Pizitz D. G. Co. v. Cusimano, 206 Ala. 689, 91 So. 779.
It thus appears the complaint by facts shows a duty owing plaintiff by defendant. It avers that the injuries were caused by defendant, its agent or servants, by the negligent manner in which the defendant's agent, servant, or employé, while acting in the line and scope of his employment, operated said automobile truck on the occasion aforesaid, in this, that defendant's said agent or servant negligently caused its automobile truck to run upon or against the automobile in which plaintiff was riding. This sufficiently avers a negligent breach of the duty owed defendant by plaintiff on this avenue. 10 Michie Dig. p. 594, § 53; Tenn. Coal, Iron  R. R. Co. v. Smith, 171 Ala. 251, 55 So. 170.
This complaint, to state a cause of action, must also aver an injury to plaintiff in consequence of the negligent breach of that duty. The negligent conduct of the defendant by its agent or servant, to be available to the plaintiff, must be the proximate cause of the injury, and it must so appear in the complaint. N.C.  St. L. Ry. Co. v. Jones, 209 Ala. 250,96 So. 79; Smith v. Bugg, 211 Ala. 341, 100 So. 503. While a count in a complaint under demurrer should be construed most strongly against the plaintiff, still the count should be construed as a whole and the words used should receive a reasonable construction. Street v. Treadwell, 203, Ala. 68, 82 So. 28; Slight v. Frix, 165 Ala. 230, 51 So. 601.
This complaint avers that —
Defendant, by its servant, "while operating said automobile truck as aforesaid, caused it to run onto, against, or strike, the automobile in which plaintiff was riding, knocking or pushing it in front of an approaching street car, by which it was struck, and as a proximate consequence thereof plaintiff was injured as follows: [then follows a description of the personal injuries]."
This count also alleges that —
"Her injuries complained of were the proximate result of the negligent manner in which defendant's agent, * * * while acting in the line and scope of his employment, operated said automobile truck on the occasion aforesaid."
And the count then alleges the negligent act of the defendant was in negligently causing "its automobile truck to run upon or against the automobile in which plaintiff was riding." The complaint alleges the defendant caused its truck to strike the automobile in which she was riding and knock it in front of an approaching street car, by which it was struck. It appears from these averments that the knocking by the truck of the automobile in front of the approaching street car and the striking of the automobile by the street car were practically one continuous act, inflicting plaintiff's injuries as a proximate result of the truck striking the automobile. It states it was knocked "in front of an approaching street car." An approaching street car is one coming near to, in point of time and place, and the automobile in front of it was the place it was near and toward which it was coming; and the automobile was there at that time and at that place by a push or knock of the truck of the defendant.
This count, when considered as a whole, avers facts showing a duty owing by defendant to plaintiff, a breach of that duty by the defendant, and an injury to plaintiff in consequence of the breach of that duty. 10 Michie Dig. 594 § 53, and authorities supra. It results that this count, as amended, states a cause of action against the defendant, and the court did not err in overruling the demurrer of the defendant to it. Authorities supra.
The plaintiff, her brother, and three others were in her father's car going to a football game. Her brother was driving the car. There was another car driven by Burgess with a Miss Walker with him going to the ball game. This car with plaintiff, the Burgess car, and the truck of defendant were all running in the same direction on Second avenue in the city of Birmingham. The truck driven by an agent of the defendant, was in the lead, the Burgess car was in its rear, and it was followed by the car with plaintiff, which was about 15 feet in the rear of the Burgess car. There are two tracks there for street cars in this avenue. A street *Page 626 
car at this time was coming, meeting and in sight of the three motorcars. The Burgess car blew its horn, signaling to pass the truck, the truck bore to the curb on its right, and the Burgess car passed it on the left in safety. The car with plaintiff then signaled to pass the truck. In passing it the truck turned to the left, struck the automobile, and knocked it about 15 feet across the street in front of the approaching street car, which was only a few feet then from it. There was a collision between them, and the automobile was demolished, and plaintiff injured. There was evidence tending to show that the truck was bearing to the right and this automobile in passing struck it, then hastily and with great speed turned to the left across the street, ran into the street car, was demolished, and plaintiff was injured; that the truck driver did not hear the signal to pass given by the driver of the car occupied by plaintiff. The plaintiff testified:
"The truck was also coming toward town and was on the right-hand side over toward the curb. My brother blew the horn, gave him the signal that we were passing, and as we went almost past him he cut into us and hit our wheel and knocked us over on the street car track. The street car by that time was near enough to where they hit us coming from the front of the street car; they hit us."
This is the tendency of some, but not of all the evidence.
Mr. Greenburg, witness for the plaintiff, on cross-examination, testified, without objection that —
"A car of that model in good condition I presume would probably be worth around $400 or $500, more or less."
The defendant then asked him, and the court, on objection of plaintiff, would not permit him to answer the following question: "Would you have given that much for it before the wreck?" In this ruling the court did not err. The witness stated immediately: "I do not buy and sell used cars."
This car did not belong to the plaintiff; no damage was claimed in this suit for injury to it. Its value before and after the injury to it were not in issue. Direct testimony as to the market value is in the nature of opinion evidence. One need not be an expert or dealer in the article, but may testify as to value if he has had an opportunity for forming a correct opinion. Section 7656, Code of 1923, and authorities there cited. See, also, Town of Vernon v. Wedgeworth, 148 Ala. 490, headnote 9, 42 So. 749.
Burgess, witness for the plaintiff, was asked these questions by plaintiff over objection and exception of defendant:
"How far did the Ruffin Coal  Transfer Company truck run after the crash; how far did it run from the place where the accident happened? Now tell the jury how far this Ruffin Coal Transfer Company truck run after the accident happened."
Witness answered:
"It went out of sight; it kept on going; the last I seen of it, it was going over the hill."
This evidence was a part of the res gestæ. It was admissible as circumstance to be considered by the jury as to whether the defendant, by its servant, was guilty of negligence as charged in the count, or whether he was ignorant and knew nothing of the collision of the truck and car, as testified to by him. Then the defendant cannot complain at this testimony and ruling of the court because the plaintiff without objection on cross-examination by it had testified that —
"The truck kept going; he didn't stop. I saw him. He kept driving on up the avenue until somebody stopped him and made him come back."
And then this witness (Burgess), without objection, had already testified as follows:
"I saw the truck after the accident; it was then going down the street. He was going over the hill the last I seen of him; that is, going over the rise in the street, and a fellow in a Ford truck went after him." Section 3325, Criminal Code 1923.
The court did not err in refusing to give written charge No. 7, requested by the defendant. The same rule of law attempted to be stated therein was substantially and fairly given to the jury in the court's general charge and in written charges 8, 21, and 22, asked by the defendant, and given by the court. Section 9509, Code of 1923. Then this charge should not have been given for this and probably other reasons, because it contained these words:
And if plaintiff "negligently failed to take steps to abate said speed and manner of operating said automobile."
It was misleading, as it fails to set out what action would be required by plaintiff to acquit herself of contributory negligence, and does not define, but leaves for the jury to decide what the words "negligently failed" mean.
The defendant requested, and the court refused to give in its favor, the general affirmative charge with hypothesis. It was in writing. In Vaughn v. Dwight, 206 Ala. 555, 91 So. 77, in discussing when such a charge should be given where negligence is alleged to be the proximate cause of the injury, this court stated:
"Concisely stated, the question is one of law for the court only when the facts are such that all reasonable men must draw the same conclusion from them, and for the jury when the state of facts is such that reasonable minds may fairly differ upon the question whether there was negligence or not."
Such a charge should not be given for the defendant when there is the slightest evidence in the case tending to prove a right *Page 627 
of recovery by the plaintiff. The scintilla of evidence rule prevails in this state. Penticost v. Massey, 201 Ala. 261,77 So. 675; Brown v. Mobile Elec. Co., 207 Ala. 61, headnote 8,91 So. 802.
The evidence is in conflict by positive proof, or by reasonable inferences to be drawn from facts in evidence on the issue presented by the complaint, and by the contributory negligence plea. There is a striking conflict in the testimony on these issues. The court properly submitted the questions in issue to the jury under the conflicting testimony thereon and properly refused the general affirmative charge in its favor, requested by the defendant. A recital in this opinion of the entire or other evidence showing the material conflict thereof on the issues involved is not necessary, nor is it required by the statute, and it would unduly lengthen this opinion.
The defendant made, and the court overruled, a motion for new trial. Appellant claims the verdict of the jury was contrary to the great weight of the evidence and that it was contrary to the law as given them by the court. In this ruling we must sustain the trial court. The verdict was not contrary to the law as given the jury by the court, and it was not contrary to the great weight of the evidence. There is ample evidence to support and authorize the verdict of the jury, and the verdict is sustained by the weight of the evidence.
There is no reversible error, if error at all, in the record, and the judgment is affirmed.
Affirmed.
SAYRE, GARDNER, and BOULDIN, JJ., concur.